                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


TAVARES HARRIS, Individually and
on behalf of himself and all other similarly
situated current and former employees,

                        Plaintiff,
                                                            CASE NO. __________________
          v.
                                                            FLSA Opt-in Collective Action
MID SOUTH WAFFLES, INC.,
a Georgia Corporation
                                                 JURY DEMANDED
                   Defendant.
____________________________________________________________________________

                ORIGINAL COLLECTIVE ACTION COMPLAINT
 ____________________________________________________________________________
       Plaintiff, Tavares Harris, individually, (“Plaintiff”), on behalf of himself and other

similarly situated current and former tipped employees (servers) of Defendant, brings this

collective action against Mid South Waffles Inc., (“Defendant”) and, alleges as follows:

                                              I.
                                        INTRODUCTION

       This lawsuit is brought against Defendant as a collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid minimum wages and overtime

compensation and other damages owed to Plaintiff and other similarly situated current and former

tipped employees (servers) of Defendant, who are members of a class as defined herein.

                                            II.
                                 JURISDICTION AND VENUE

1.     The FLSA authorizes court actions by private parties to recover damages for violations of

       the FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims is based

       on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                1


     Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 1 of 16 PageID #: 1
2.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff

         was employed by Defendant in this district at all times relevant to this action, Defendant

         regularly has conducted and continues to conduct business in this district and, has engaged

         and continues to engage in wrongful conduct alleged herein in this district, during all times

         material to this action.

                                             III.
                                      CLASS DESCRIPTION

3.       Plaintiff brings this action on behalf of himself and the following similarly situated persons:

         “All current and former hourly-paid tipped employees who have been employed by and

         worked as servers at any of Defendant’s Waffle House restaurants in the states of

         Tennessee, Georgia, Alabama and Mississippi at any time during the applicable statutory

         limitations’ period covered by this Collective Action Complaint (i.e. two years for FLSA

         violations and, three years for willful FLSA violations) up to and including the date of final

         judgment in this matter, and who is the Named Plaintiff or elect to opt-in to this action

         pursuant to the FLSA, 29 U.S.C. § 216(b). (Collectively, “the class”). 1

                                                IV.
                                              PARTIES

4.       Defendant, Mid South Waffles, Inc., is a Georgia Corporation with its principal offices

         located at 5986 Financial Drive, Norcross, Georgia 30071. It operates as a Waffle House

         franchisee with restaurants in Tennessee, Georgia, Alabama and Mississippi.




1
    Plaintiff reserves the right to modify or amend the Class Description upon newly discovered
    information gathered through the discovery process.
                                                   2


       Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 2 of 16 PageID #: 2
5.     Plaintiff Tavares Harris has been employed by Defendant as a server during the applicable

       statutory limitations’ period of this collective action. Plaintiff Harris’ Consent to Join this

       collective action as a Named, Representative Plaintiff is attached hereto as Exhibit A.

                                              V.
                                         ALLEGATIONS

6.     Defendant has employed hourly-paid tipped servers at its Waffle House restaurants,

       including Plaintiff and those similarly situated, during all times material to this action.

7.     Specifically, Plaintiff has been employed by Defendant as a tipped employee and has

       worked as a server at three (3) of Defendant’s Waffle House restaurants in Clarksville,

       Tennessee during all times material to this action.

8.     During all times material, Defendant has had a common plan, policy and practice of

       compensating Plaintiff and other similarly situated servers under a tip-credit compensation

       plan, consisting of paying such servers only a sub-minimum hourly rate of pay and then

       crediting tips received by such servers during their shifts which, when added to the sub-

       minimum pay, would amount to at least the FLSA required hourly rate of pay of at least

       $7.25.

9.     Nonetheless, there are strict requirements under the FLSA for an employer to be eligible

       to administer such a tip credit compensation plan.

10.    Under 29 U.S.C. § 203 (m), an employer utilizing such a tip credit compensation plan must

       inform its tipped employees in advance of its intention to use such plan pursuant to

       aforementioned 203 (m) section of the FLSA.

11.    Notably, an employer is not entitled to utilize a tip credit compensation plan unless it

       informs its tipped employees of the following in advance: (1) the amount of the cash wage

       that is to be paid to the respective tipped employee; (2) the amount by which the wages of

                                                 3


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 3 of 16 PageID #: 3
       the respective tipped employee are increased on account of the tip credit; (3) that all tips

       received by the employee must be retained by the employee except for tips contributed to

       a valid tip pool and, (4) that the tip credit shall not apply to any employee who does not

       receive the Section 201(m) notice.

12.    Defendant failed to inform Plaintiff and, on information and belief, likewise failed to

       inform those similarly situated of the Section 203(m) four notice requirements.

13.    Specifically, Defendant did not inform them of the amount of the cash wage that is to be

       paid to them as tipped employee.

14.    Defendant also failed to inform Plaintiff and the class of the amount by which their wages

       will be increased on account of the tip credit.

15.    Defendant likewise failed to inform Plaintiff and the class that all tips received by them

       must be retained by such employee except for tips contributed to a valid tip pool.

16.    Moreover, Defendant failed to inform them that the tip credit shall not apply to any

       employee who does not receive the required notice.

17.    Instead, Defendant merely assumed Plaintiff and similarly situated servers earned enough

       tips each shift to amount to the difference between the sub-minimum amount they received

       and $7.25 per hour and, accordingly, entered such tipped amount into its payroll system as

       though they were received by such servers.

18.    However, there were numerous shifts during weekly pay periods of the applicable statutory

       limitations’ period in which Plaintiff and similarly situated servers earned far less than the

       difference between the sub-minimum pay they received and the FLSA required hourly rate

       of pay of at least $7.25 per hour.




                                                 4


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 4 of 16 PageID #: 4
19.    As a result, not only did Plaintiff and similarly situated servers frequently earn far less than

       the FLSA required $7.25 hourly rate of pay, they were obliged to pay taxes on tips they did

       not receive.

20.    The U.S. Department of Labor’s Fact Sheet #15 provides “the maximum tip credit that an

       employer can currently claim under the FLSA is $5.12 per hour (the minimum wage of

       $7.25 minus the minimum required cash wage of $2.13).

21.    According to the regulation promulgated by the U.S. Department of Labor, “ . . . tips are

       the property of the employee whether or not the employer has taken a tip credit under

       section (3) of the FLSA.” 29 C.F.R. § 531.52.

22.    Defendant also has had a common plan, policy and practice of requiring Plaintiff and

       similarly situated servers to spend more than twenty (20) percent of their work time

       performing non-tip producing work, including but not limited to taking out trash, washing

       dishes, cleaning floors and under tables, sweeping and mopping floors, washing walls and

       windows, disassembling and cleaning soda and orange juice machines, wiping down

       containers, spraying for insects, bringing ice to the customer areas, etc., during all times

       material to this collective action.

23.    Defendant only paid Plaintiff and similarly situated servers the sub-minimum hourly rate

       of pay for such non-tip producing work, instead of the FLSA’s required $7.25 per hour.

24.    Defendant also had a common plan, policy and practice of requiring, forcing, expecting,

       imposing and/or, suffering and permitting, Plaintiff and similarly situated servers to

       perform work duties while being “clocked-out” of Defendant’s centralized time keeping

       system during all times material to this collective action.




                                                  5


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 5 of 16 PageID #: 5
25.    Plaintiff and similarly situated servers were not compensated at the FLSA required

       minimum hourly rate of pay of $7.25 per hour for all such aforementioned “off-the-clock”

       work. Neither did Plaintiff and similarly situated servers receive one and one-half times

       their regular hourly rate of pay for all hours over forty (40) per week, relating to such “off-

       the-clock” work time.

26.    Plaintiff and similarly situated servers were required, induced and/or suffered and

       permitted, to perform such “off-the-clock” work during weekly pay periods without being

       paid for such time at least at the applicable FLSA minimum wage rate of pay as well as at

       least the applicable FLSA overtime compensation rate of pay for hours over forty (40)

       within weekly pay periods during all times material to this action.

27.    Defendant additionally has had a common plan, policy and practice of withholding and,

       thereby reducing, the wages of Plaintiff and similarly situated second shift servers by

       deducting a certain amount of money from their pay for the cost of company food, whether

       such food was consumed or not by those adversely impacted; all of which caused them to

       receive even far less than at least at the applicable FLSA minimum wage rate of pay as

       well as at least the applicable FLSA overtime compensation rate of pay for hours over

       forty (40) within weekly pay periods on the days they chose not to consume the food.

28.    At all times material to this action, Plaintiff and similarly situated servers have been

       “employees” of Defendant as defined by Section 203(e)(1) of the FLSA and, worked for

       Defendant within the territory of the United States within three (3) years preceding the

       filing of this lawsuit.

29.    Plaintiff and similarly situated servers are current or former employees of Defendant.




                                                 6


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 6 of 16 PageID #: 6
30.    At all times material to this action, Defendant has been an enterprise engaged in interstate

       commerce or in the production of goods for commerce as defined by Section 203(s)(1) of

       the FLSA, with annual revenue in excess of $500,000.00 and, their tipped employees,

       including Plaintiffs and class members, likewise have engaged in interstate commerce

       during all relevant times.

31.    At all times material to this action, Defendants have been an “employer” as defined by the

       FLSA.

32.    As a result, Plaintiffs and class members are entitled to at least the applicable FLSA

       minimum wage rate of pay and any applicable overtime rate of pay.

33.    The net effect of Defendant’s aforementioned plans, policies and practices was to save

       payroll costs and payroll taxes. As a consequence, Defendant has violated the FLSA and,

       thereby enjoyed ill-gained profits at the expense of their tipped servers, including Plaintiff

       and similarly situated second shift servers.

34.    Although at this stage Plaintiff is unable to state the exact amount owed to him and class

       members, he believes such information will become available during the course of

       discovery. However, when an employer fails to keep complete and accurate time records,

       employees may establish the hours worked solely by their testimony and the burden of

       proof of overcoming such testimony shifts to the employer.

                                        VI.
                            FLSA COLLECTIVE ALLEGATIONS

35.    Plaintiff brings this action on behalf of himself and the class as a collective action pursuant

       to the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

36.    The claims under the FLSA may be pursued by those who opt-in to this case under 29

       U.S.C. § 216(b).

                                                 7


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 7 of 16 PageID #: 7
37.    The members of the class are so numerous that joinder of all other members of the class is

       impracticable. While the exact number of the other members of the class is unknown to

       Plaintiff at this time and, can only be ascertained through applicable discovery, he believes

       there are hundreds of individuals in the putative class.

38.    The claims of Plaintiff are typical of the claims of the class. Plaintiff and other members

       of the class who work or have worked for Defendant’s Waffle House restaurants were

       subjected to the same operational, compensation and timekeeping policies and practices of

       Defendant, without being paid fully for all their aforementioned wage claims at the

       applicable FLSA minimum wage and overtime compensation rates of pay.

39.    As a result, such aforementioned unpaid wage claims of Plaintiff and class members are

       unified through common theories of Defendant’s FLSA statutory violations.

40.    Common questions of law and fact exist as to the class which predominate over any

       questions only affecting other members of the class individually and include, but are not

       limited to, the following:

              •   Whether Plaintiff and other members of the class were expected and/or required
                  to perform work without being paid full compensation;

              •   Whether Defendant failed to pay Plaintiffs and the other members of the class
                  the applicable FLSA minimum wage rates of pay for all work performed;

              •   The correct statutes of limitations for the claims of Plaintiff and other members
                  of the class;

              •   Whether Plaintiff and other members of the class are entitled to damages from
                  Defendant, including but not limited to liquidated damages, and the measure of
                  the damages; and,

              •   Whether Defendant is liable for interest, attorneys’ interest, fees, and costs to
                  Plaintiff and the class.




                                                 8


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 8 of 16 PageID #: 8
41.      Plaintiff will fairly and adequately protect the interests of the class as his interests are

         aligned with those of the other members of the class. Plaintiff has no interests adverse to

         the class and, he has retained competent legal counsel who are experienced in collective

         action litigation.

42.      The collective action mechanism is superior to the other available methods for a fair and

         efficient adjudication of the controversy. The expenses, costs, and burden of litigation

         suffered by individual other members of the class in a collective action are relatively small

         in comparison to the expenses, costs, and burden of litigation of individual actions, making

         it virtually impossible for other members of the class to individually seek address for the

         wrongs done to them.

43.      Plaintiff and other members of the class have suffered and will continue to suffer

         irreparable damage from the unlawful policies, practices, and procedures implemented by

         Defendant.

                                 COUNT I
      (VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq. --
                      FAILURE TO PAY MINIMUM WAGE

44.      Plaintiff hereby incorporates all of the preceding paragraphs.

45.      At all relevant times, Plaintiff and the putative class were employees entitled to the

         FLSA’s protections.

46.      Defendant is an employer covered by the FLSA.

47.      The FLSA entitles employees to minimum hourly compensation of at least $7.25 for

         hours worked under forty (40) in a week, see 29 U.S.C. § 206(b), and $10.875 for hours

         worked over forty (40) in a week, see id. at § 207(a)(1).

48.      Defendant’s company-wide policy and practice of requiring Plaintiff and other servers to

                                                   9


       Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 9 of 16 PageID #: 9
         perform work without receiving wages, such as over-claiming tips and performing off-

         the-clock work, resulted in a failure to satisfy its minimum wage obligations to Plaintiff

         and the putative class. As such, Defendant violated the FLSA by failing to pay Plaintiff

         and other servers the minimum wage.

 49.     In violating the FLSA, Defendant acted willfully and with reckless disregard of

         clearly applicable FLSA provisions.

         A.

                                 COUNT II
       VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq. –
                     VIOLATION OF DUAL JOBS PROVISION


50.      Plaintiff hereby incorporates all preceding paragraphs.

51.      Under the tip-credit provisions of the FLSA, an employer of tipped employees may, in

         limited circumstances, pay those employees a sub- minimum hourly wage and take a

         “tip credit” against its minimum wage obligations.

52.      However, an employer is not permitted to take a tip credit against its minimum wage

         obligations when it requires its tipped employees to perform non-tip producing work that

         is unrelated to the employee’s tipped occupation. See e.g., Driver v. AppleIllinois, LLC,

         739 F.3d 1073, 1075 (7th Cir. 2014) (Posner, J.) (explaining that when tipped employees

         perform “non- tipped duties” that “are unrelated to their tipped duties . . . such as, in the

         case of restaurant servers, washing dishes, preparing food, mopping the floor, or cleaning

         bathrooms, they are entitled to the full minimum wage for the time they spend at that

         work”) (emphasis added); Spencer v. Macado's, Inc., No. 6:18-CV-00005, 2019 WL

         2931304 (W.D. Va. July 8, 2019).

53.      Defendant violated the FLSA by requiring Plaintiff and other servers to perform non-tip

                                                   10


       Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 10 of 16 PageID #: 10
        producing work that is unrelated to their tipped occupation, such as, inter alia, cleaning

        under tables, sweeping and mopping the floors, washing the walls and windows, cleaning

        the vents, wiping down the lamps, spraying insect repellant, disassembling, cleaning and

        reassembling the dish tank, soda, and orange juice machines, bringing ice from the back

        of house to the front, taking out the trash, and doing dishes.

54.     Defendant failed and/or refused to comply with the FLSA, 29 U.S.C. § 201, et seq., and

        29 C.F.R. § 531.56(e) by requiring Plaintiff and other servers in a given workweek, and

        during each and every workweek they were employed by Defendant, to perform non-

        tip producing work constituting a “dual job” that was unrelated to their tipped

        occupation, over the course of their regular workweek, as identified in the preceding

        paragraph.

55.     At all times during Plaintiff and other servers’ employment, Defendant paid them at the

        sub-minimum hourly wage rate (excluding work performed “off-the-clock”).

56.     As a result, Defendant failed and/or refused to pay Plaintiff and other servers the full

        applicable minimum wage as required by the FLSA for each and every workweek they

        were employed by Defendant, in violation of 29 U.S.C. § 206(a).

57.     Defendant knew that – or acted with reckless disregard as to whether – its failure to pay

        Plaintiff and other servers the full applicable minimum wage, without applying the tip

        credit, for time spent performing labor in such an unrelated non-tipped occupation, would

        violate federal law and Defendant was aware of the FLSA minimum wage requirements

        at all relevant times. As such, Defendant’s conduct constitutes a willful violation of the

        FLSA.

58.     Plaintiff and other servers are therefore entitled to compensation for the full

        minimum wage at an hourly rate, to be proven at trial, plus an additional equal
                                                 11


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 11 of 16 PageID #: 11
        amount as liquidated damages, together with interest, reasonable attorneys’ fees,

        and costs.

                                COUNT III
      VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq. –
                 VIOLATION OF THE TWENTY PERCENT RULE

59.      Plaintiff hereby incorporates all preceding paragraphs.

60.      Under the tip-credit provisions of the FLSA, an employer of tipped employees may, in

         limited circumstances, pay those employees less than the minimum hourly wage and take

         a “tip credit” against its minimum wage obligations.

61.      However, an employer is not permitted to take a tip credit against its minimum wage

         obligations when it requires its tipped employees to perform non-tip producing side work

         that, although related to the employee’s tipped occupation, exceeds 20% of the

         employees’ time worked during a shift. See e.g., Fast v. Applebee’s Int’l, Inc., 638 F.3d

         872, 880 (8th Cir. 2011) (“employees who spend ‘substantial time’ (defined as more than

         20 percent) performing related but nontipped duties should be paid at the full minimum

         wage for that time”).

62.      To the extent Plaintiff’s and other servers’ non-tip producing work of, for example,

         cleaning under tables, sweeping and mopping the floors, washing the walls and windows,

         cleaning the vents, wiping down the lamps, spraying insect repellant, disassembling,

         cleaning and reassembling the dish tank, soda, and orange juice machines, bringing ice

         from the back of house to the front, taking out the trash, and doing dishes is found to be

         related to their tipped occupation, Defendant violated the FLSA by requiring Plaintiff and

         other servers to perform this non-tip producing work for more than 20% of their weekly

         work hours.


                                                12


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 12 of 16 PageID #: 12
63.      Defendant failed and/or refused to comply with the FLSA, 29 U.S.C. § 201, et seq., and

         29 C.F.R. § 531.56(e) by requiring Plaintiff and other servers in a given workweek, and

         during each and every workweek they were employed by Defendant, to spend more than

         20% of their work time performing related, but non-tip producing work.

64.      At all times during Plaintiff and other servers’ employment, Defendant paid them at the

         sub-minimum hourly wage rate (excluding work performed “off-the-clock”).

65.      As a result, Defendant failed and/or refused to pay Plaintiff and other servers the full

         applicable minimum wage as required by the FLSA for each and every workweek they

         were employed by Defendant, in violation of 29 U.S.C. § 206(a).

66.      Defendant knew that – or acted with reckless disregard as to whether – its failure to pay

         Plaintiff and other Servers the full applicable minimum wage, without applying the tip

         credit, for time spent performing such non-tip producing work for more than 20% of their

         weekly hours, would violate federal law and Defendant was aware of the FLSA minimum

         wage requirements at all relevant times. As such, Defendant’s conduct constitutes a

         willful violation of the FLSA.

67.      Plaintiff and other servers are therefore entitled to compensation for the full minimum

         wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

         damages, together with interest, reasonable attorneys’ fees, and costs.

                                COUNT IV
      VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq. –
                        FAILURE TO PAY OVERTIME

68.      Plaintiff hereby incorporates all preceding paragraphs.

69.      At all relevant times, Plaintiff and other servers were employees entitled to the FLSA’s

         protections.

                                                 13


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 13 of 16 PageID #: 13
70.      Defendant is an employer covered by the FLSA.

71.      The FLSA entitles employees to a minimum hourly compensation of $7.25 for hours

         worked under forty (40) in a week, see 29 U.S.C. § 206(b), and $10.875 for hours worked

         over forty (40) in a week, see id. at § 207(a)(1).

72.      At all relevant times, Defendant had a policy and practice of willfully refusing to pay

         Plaintiff and Collective Action Members the legally required amount of overtime

         compensation for all hours worked in excess of 40 hours per workweek, in violation of

         the FLSA.

73.      As a result of Defendant willful failure to compensate Plaintiff and putative class

         members at a rate not less than 1.5 times the regular rate of pay for work performed in

         excess of forty (40) hours in a workweek, Defendant has violated and continues to violate

         the FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. §§ 207(a)(1), 215(a), and 29

         C.F.R. §§ 778.104.

74.      Defendant conduct as alleged herein constitutes a willful violation of the FLSA within the

         meaning of 29 U.S.C. § 255(a).

75.      Due to Defendant violations, Plaintiff and the putative class are entitled to recover from

         Defendant their unpaid wages for the legally required amount of overtime compensation

         for all the hours worked by them in excess of forty (40) in a workweek, actual and

         liquidated damages, including the employer’s share of FICA, FUTA, state unemployment

         insurance, and any other required employment taxes, reasonable attorneys’ fees and costs

         and disbursements of this action, pursuant to 29 U.S.C. § 216(b).


                                     PRAYER FOR RELIEF


Whereas, Plaintiff, individually, and on behalf of himself and all other similarly situated members
                                                 14


      Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 14 of 16 PageID #: 14
of the class, request this Court to grant the following relief against Defendant:


A.     Designation of this cause as a collective action on behalf of the class and promptly issue

       notice pursuant to 29 U.S.C. § 216(b), apprising class members of the pendency of this

       action and permitting other members of the class to assert timely FLSA claims in this action

       by filing individual Consents under 29 U.S.C. § 216(b);

B.     An award of compensation for unpaid minimum wages and overtime compensation to

       Plaintiff and other members of the class at the applicable and respective FLSA minimum

       wage and overtime rates of pay.

C.     An award of liquidated damages to Plaintiff and other members of the class;

D.     An award of prejudgment and post-judgment interest at the applicable legal rate to Plaintiff

       and other members of the class;

E.     An award of costs, expenses, and disbursements relating to this action together with

       reasonable attorneys’ fees and expert fees to Plaintiff and other members of the class;

F.      A ruling that the three-year statutory period for willful violations under the FLSA shall

       apply in this action, and;

G.     Such other general and specific relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all issues so triable.




                                                 15


     Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 15 of 16 PageID #: 15
Dated: August 28th, 2019.

                                    Respectfully Submitted,

                                    /s/ Gordon E. Jackson
                                    Gordon E. Jackson (TN BPR #08323)
                                    J. Russ Bryant (TN BPR #33830)
                                    Robert E. Turner, IV (TN BPR #35364)
                                    Robert E. Morelli, III (TN BPR #037004)
                                    JACKSON, SHIELDS, YEISER & HOLT
                                    Attorneys at Law
                                    262 German Oak Drive
                                    Memphis, Tennessee 38018
                                    Tel: (901) 754-8001
                                    Fax: (901) 759-1745
                                    gjackson@jsyc.com
                                    rbryant@jsyc.com
                                    rturner@jsyc.com
                                    rmorelli@jsyc.com

                                    Attorneys for the Named Plaintiffs, on behalf of
                                    himself and all other similarly situated current
                                    and former employees




                                       16


    Case 3:19-cv-00757 Document 1 Filed 08/28/19 Page 16 of 16 PageID #: 16
